Case: 14-11959    Date Filed: 04/17/2015    Page: 1 of 25


                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-11959
                          ________________________

                     D.C. Docket No. 1:13-cv-23998-CMA

DONALD KIPNIS,
LAWRENCE KIBLER,
BARRY E. MUKAMAL
As Chapter 7 Trustee of the Estate of Donald Kipnis,
KENNETH A. WELT
As Chapter 7 Trustee of the Estate of Lawrence Kibler,

                                                              Plaintiffs-Appellants,

                                     versus

BAYERISCHE HYPO-UND VEREINSBANK, AG,
a corporation,
a.k.a. Unicredit Bank AG,
HVB U.S. FINANCE, INC.,
a.k.a. Unicredit U.S. Finance, Inc.,

                                                             Defendants-Appellees.

                              ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                                   (April 17, 2015)
               Case: 14-11959        Date Filed: 04/17/2015      Page: 2 of 25


Before HULL, BLACK and MELLOY, ∗ Circuit Judges.

PER CURIAM:

       In this diversity case, plaintiffs-appellants Donald Kipnis and Lawrence

Kibler (collectively, “Plaintiffs”), along with plaintiffs-appellants Barry Mukamal

and Kenneth Welt,1 appeal the district court’s Federal Rule of Civil Procedure

12(b)(6) dismissal of their complaint against defendants-appellees Bayerische

Hypo-Und Vereinsbank, AG and HVB U.S. Finance, Inc. (collectively, “HVB”) as

barred by the applicable statutes of limitations. After review and oral argument,

we certify a question to the Florida Supreme Court as outlined below.

                                    I. BACKGROUND

       This appeal arises out of the parties’ participation in an income tax shelter

scheme known as a Custom Adjustable Rate Debt Structure (“CARDS”)

transaction. In short, Plaintiffs alleged that HVB and its co-conspirators defrauded

Plaintiffs by promoting and selling CARDS for their own financial gain.

A.     2001 Introduction to CARDS



       ∗
        Honorable Michael J. Melloy, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
       1
         On January 21, 2014, Kipnis filed a Chapter 13 bankruptcy petition, which he converted
to a Chapter 7 case on February 6, 2014. On May 1, 2014, the district court granted Barry
Mukamal’s motion, as the Chapter 7 Trustee, to be substituted for Kipnis in the action. Kibler
filed a Chapter 7 bankruptcy petition on January 13, 2015. On March 20, 2015, this Court
granted Kenneth Welt’s motion, as the Chapter 7 Trustee, to be substituted for Kibler in the
action.
                                                2
              Case: 14-11959    Date Filed: 04/17/2015   Page: 3 of 25


       Plaintiffs are owners of Miller & Solomon General Contractors, Inc.

(“M&S”), one of the largest general contractors in south Florida. In 1999, M&S

lost over $3 million, which substantially reduced its working capital just as south

Florida was entering a construction boom. Plaintiffs sought to increase M&S’s

bonding capacity in anticipation of the construction boom, but were unable to

secure the desired long-term financing from conventional bank sources.

       Michael DeSiato was both Plaintiffs’ and M&S’s accountant. In 2000,

DeSiato was introduced to Roy Hahn of Chenery Associates, Inc. (“Chenery”), a

financial and tax services boutique that developed and promoted CARDS

transactions. DeSiato told Plaintiffs that CARDS was the type of financing that

could increase M&S’s bonding capacity and provide tax benefits that would flow

to Plaintiffs. Starting in 2000, Chenery and HVB marketed the CARDS strategy to

Plaintiffs.

       Plaintiffs analyzed CARDS to determine whether implementing the strategy

would allow M&S to participate in more construction projects. However,

Plaintiffs did not examine the various steps in a CARDS transaction and neither

Plaintiffs nor DeSiato fully understood the complicated procedures involved.

Instead, Plaintiffs relied on the reputations of HVB and Sidley Brown & Wood

LLP (“Sidley”), a law firm that had prepared an opinion letter representing

CARDS as an economically substantive strategy that would pass IRS scrutiny.


                                          3
                Case: 14-11959     Date Filed: 04/17/2015   Page: 4 of 25


B.    CARDS Transactions, Generally

      CARDS transactions are designed to create the appearance of a tax loss

without any actual economic loss. A CARDS transaction has three steps.

      In the first step, a Delaware limited liability company (“LLC”) is formed to

serve as the borrower. The borrower LLC is comprised entirely of foreign

members to avoid being subject to U.S. taxation. Once formed, the borrower LLC

obtains a euro-denominated loan from an international bank. The borrower LLC

then purchases two certificates of deposit (“CDs”) from the lending bank—one

with 85% of the loan proceeds and the other with 15% of the loan proceeds. The

loan proceeds, in the form of the two CDs, are immediately pledged to the lending

bank as collateral for the loan.

      In the second step, the CARDS customer buys the smaller, 15% CD from the

borrower LLC. In exchange, the CARDS customer assumes joint and several

liability for the full value of the loan and agrees to pay 100% of the loan principal

when the loan reaches its maturation date. In the third step, the CARDS customer

converts the 15% euro-denominated CD into U.S. dollars, which the customer then

gives back to the lending bank as collateral for the loan. In the absence of other

acceptable collateral, the money never leaves the custody and control of the

lending bank.




                                            4
              Case: 14-11959    Date Filed: 04/17/2015   Page: 5 of 25


       This currency exchange is a taxable event generating tax benefits. To

achieve the benefits, the CARDS customer claims that his cost basis in the

exchanged currency is the entire loan amount—not just the 15% portion he

actually received from the borrower LLC. This discrepancy creates a tax loss of

85% of the original loan amount, which is used to offset ordinary income.

However, because both the 85% and 15% CDs are held by the lending bank and

are used to repay the loan, the paper loss created by the currency exchange is

illusory.

C.     Plaintiffs’ CARDS Transaction: December 2000–December 2001

       Plaintiffs’ CARDS transaction, which commenced on December 5, 2000,

and terminated on December 5, 2001, worked as follows. HVB, a large German

bank, served as the lender. Wimbledon Financial Trading LLC (“Wimbledon”),

formed on October 11, 2000, by two United Kingdom citizens, served as the

borrower.

       On December 5, 2000, Wimbledon entered into a credit agreement with

HVB, in which HVB agreed to lend Wimbledon €6,700,000 over a 30-year term

with interest. On the same day, Wimbledon requested that HVB transfer the

€6,700,000 to Wimbledon’s HVB account. Wimbledon issued a promissory note

to HVB for €6,700,000, maturing on December 5, 2030, and HVB credited

Wimbledon the same amount. Wimbledon then pledged all of its holdings at HVB


                                         5
              Case: 14-11959     Date Filed: 04/17/2015     Page: 6 of 25


as collateral. Also on December 5, 2000, Wimbledon purchased an HVB time

deposit in the amount of €5,679,792, maturing on December 5, 2001.

      On December 21, 2000, Wimbledon and Plaintiffs entered into a purchase

agreement and an assumption agreement. Under the purchase agreement,

“Wimbledon sold each Plaintiff a portion of the [loan] in the form of a term deposit

in the amount of €520,500 (for a total of [€]1,005,000), plus accrued interest, held

in Wimbledon’s pledged HVB account.” The term deposits, which amounted to

15% of the €6,700,000 loan, were transferred to Plaintiffs’ HVB account on

December 27, 2000. As part of the purchase agreement, Plaintiffs assumed joint

and several liability “for all obligations under the [credit agreement] not covered

by Wimbledon’s collateral.”

      Under the assumption agreement, Plaintiffs assumed joint and several

liability for Wimbledon’s obligations, including repayment of the entire

€6,700,000 loan. As collateral, Plaintiffs pledged all of their right, title, and

interest in the accounts and instruments they held with HVB, as well as all

proceeds thereof.

      With these agreements in place, Wimbledon, HVB, and Plaintiffs took the

following steps to execute the assumption of the loan. On December 21, 2000,

Plaintiffs wired HVB a total of $1,198,000 to buy three time deposits maturing on

December 5, 2001. On December 27, 2000, HVB transferred the €1,005,000


                                           6
                Case: 14-11959        Date Filed: 04/17/2015        Page: 7 of 25


referenced in the purchase agreement between Plaintiffs and Wimbledon into

Plaintiffs’ HVB account. Also on December 27, 2000, HVB exchanged €733,750

of the €1,005,000 it had credited to Plaintiffs for $682,387.50, at a rate of 0.93 U.S.

dollars to the euro. On January 11, 2001, HVB exchanged the remaining €271,250

for $256,331.25, at a rate of 0.945 U.S. dollars to the euro.

       After Plaintiffs deposited $1,198,000 with HVB, HVB allowed M&S to

withdraw $1,037,680 of the loan proceeds to use as it wished. On January 11,

2001, Plaintiffs began using the withdrawn loan proceeds. Specifically, Plaintiffs

wired (1) $382,000 in fees from their HVB account to an account held by Chenery

(as the promoter of the CARDS transaction) 2 and (2) $556,718.75 to M&S’s

account at Mellon Bank.

       On November 13, 2001, less than one year after initiation of the CARDS

transaction, HVB informed Plaintiffs that full repayment of the loan was due on

December 5, 2001. HVB did so despite its prior representations that it would

maintain the loan for 30 years. On December 5, 2001, the mandatory repayment

date, Plaintiffs’ deposits at HVB were converted to the euro at the December 22,

2000 exchange rate. Had the December 5, 2001 exchange rate been applied

instead, Plaintiffs would have made a profit of $70,200 from the currency

       2
        Plaintiffs’ complaint fails to allege or approximate the dates that they paid the fees to the
CARDS Dealers, other than the wire transfer to Chenery on January 11, 2001. As the district
court pointed out, however, all fees would necessarily have been paid no later than the
termination of the CARDS transaction on December 5, 2001.
                                                  7
               Case: 14-11959       Date Filed: 04/17/2015      Page: 8 of 25


exchange. Plaintiffs’ CARDS transaction closed on December 5, 2001, once all of

the borrowed money was repaid with the pledged collateral.

D.     HVB Publicly Admits Fault: February 2006

       CARDS transactions and their providers, such as HVB, have been the

subject of investigation by federal authorities. 3 As a result of its involvement in

CARDS, HVB was charged with participating in a conspiracy to defraud the

United States, to commit tax evasion, and to make false and fraudulent tax returns.

       On February 13, 2006, HVB entered into a deferred prosecution agreement

(“DPA”) with the U.S. Department of Justice. HVB admitted that, between 1996

and 2003, it assisted tax evasion by U.S. citizens by participating in and

implementing fraudulent tax shelter transactions, including CARDS. HVB

acknowledged that “the documentation used to implement CARDS . . . falsely

stated that the loans were 30-year loans whereas, in truth and fact, as HVB and

other participants knew and understood, they were loans of approximately one year

in duration.” HVB admitted that “CARDS transactions . . . involved false

representations” and “had no purpose other than generating tax benefits for the

clients involved.”

       3
         The Internal Revenue Service (“IRS”) has issued several notices concerning CARDS
transactions. In March 2002, the IRS issued a notice warning taxpayers against claiming tax
benefits through CARDS shelters, because such benefits would be subject to penalties. See
I.R.S. Notice 2002-21, 2002-1 C.B. 730. On October 28, 2005, the IRS offered a settlement
initiative whereby taxpayers could pay a reduced penalty by relinquishing their CARDS-related
tax benefits. See I.R.S. Announcement 2005-08, 2005-2 C.B. 967. Plaintiffs did not allege they
participated in this 2005 settlement initiative.
                                              8
               Case: 14-11959    Date Filed: 04/17/2015   Page: 9 of 25


      As part of the DPA, HVB agreed to pay the United States $29,635,125,

which included disgorgement of $16,195,999 in fees HVB had collected from its

tax shelter activities, restitution to the IRS, and civil penalties. Given HVB’s

admissions in the 2006 DPA, the CARDS strategy could never have withstood IRS

scrutiny.

E.    2007 Notices of Deficiency and Tax Court Petitions

      On October 4, 2007, the IRS issued notices of deficiency to Plaintiffs. The

IRS informed Plaintiffs that the CARDS transaction they had engaged in lacked

economic substance and that the tax benefits they had claimed on their 2000 and

2001 federal tax returns were being disallowed. Specifically, the IRS assessed tax

deficiencies against (1) Kipnis of $650,914 for 2000 and $346,495 for 2001 and (2)

Kibler of $629,361 for 2000 and $351,973 for 2001.

      On December 31, 2007, Plaintiffs filed petitions in the tax court, challenging

the IRS’s deficiency determination. Plaintiffs argued to the tax court that they

entered into the CARDS transaction primarily for nontax reasons, namely, to

obtain funds to transfer to their contractor company M&S to increase M&S’s

bonding capacity.

      The tax court denied the IRS summary judgment based on a dispute of

material fact as to whether Plaintiffs had a nontax business purpose for the CARDS

transaction.


                                          9
             Case: 14-11959     Date Filed: 04/17/2015   Page: 10 of 25


F.    November 2012 Tax Court Decision

      On November 1, 2012, following a three-day trial, the U.S. tax court issued

a decision in favor of the IRS. See Kipnis & Kibler v. Comm’r, 104 T.C.M.

(CCH) 530 (2012). The tax court concluded, inter alia, that Plaintiffs’ CARDS

transaction “lacked economic substance” and that Plaintiffs “did not have a

business purpose for entering into” it. Id.

G.    November 2013 Complaint

      On November 4, 2013, nearly 12 years after defendant HVB terminated their

CARDS transaction on December 5, 2001, Plaintiffs filed a diversity complaint

against HVB in the U.S. District Court for the Southern District of Florida.

      The complaint raised seven claims arising out of defendant HVB’s

participation in Plaintiffs’ CARDS transaction: violation of the Florida Civil

Racketeer Influenced and Corrupt Organization (“RICO”) statute (Count 1),

common law fraud (Count 2), aiding and abetting Sidley’s and Chenery’s fraud

(Count 3), conspiracy to commit fraud (Count 4), breach of fiduciary duty (Count

5), aiding and abetting Sidley’s and Chenery’s breaches of fiduciary duty (Count

6), and negligent supervision of employees and executives (Count 7).

      Plaintiffs alleged that defendant HVB and its employees conspired with

Chenery, Sidley, and other individuals and entities (collectively, “CARDS

Dealers”) to perpetuate a fraudulent tax shelter scheme on thousands of their


                                          10
               Case: 14-11959    Date Filed: 04/17/2015   Page: 11 of 25


clients, including Plaintiffs. According to Plaintiffs, HVB knew that the scheme

would not withstand IRS scrutiny and that CARDS transactions were “nothing

more than illegal tax shelters” that Chenery and HVB “developed and implemented

. . . for the sole purpose of generating unconscionable fees.” Plaintiffs contended

that they were fraudulently induced to enter the CARDS transaction and did so in

reliance on the reputations of the CARDS Dealers involved, including HVB.

         Defendant HVB allegedly “owed Plaintiffs fiduciary duties by virtue of [its]

role as Plaintiffs’ lender, its superior knowledge of the CARDS transaction, the

control HVB retained over Plaintiffs’ accounts . . . and the trust and confidence

that . . . Plaintiffs reposed in HVB.” HVB purportedly breached these fiduciary

duties by concealing material information, committing fraud, and advising

Plaintiffs to enter into the CARDS transaction. According to Plaintiffs, HVB made

several misrepresentations, including that it intended to maintain the loans for 30

years.

         Plaintiffs “paid a heavy price in damages” as a result of HVB’s wrongdoing,

including “substantial fees (and interest payments)” they paid HVB and other

CARDS Dealers to participate in the CARDS strategy and “hundreds of thousands

of dollars in ‘clean-up’ costs” they incurred after HVB failed to advise them to

amend their tax returns.




                                           11
                Case: 14-11959       Date Filed: 04/17/2015        Page: 12 of 25


          Consequently, Plaintiffs sought to recover the “damages that reasonably

flow” from HVB’s misconduct. These damages included fees they paid to HVB

and other CARDS Dealers, attorney’s fees and accountant’s fees incurred in

litigating against the IRS, back taxes and interest paid by Plaintiffs, punitive

damages, treble damages, and attorney’s fees and costs incurred in the instant

action.

H.        Dismissal of Complaint

          On January 10, 2014, defendant HVB moved to dismiss the complaint,

pursuant to Rule 12(b)(6). HVB argued that all of Plaintiffs’ claims were barred

by Florida’s four- and five-year statutes of limitations. Even assuming Plaintiffs’

claims were timely filed, the complaint failed to sufficiently allege claims for

relief.

          On April 3, 2014, the district court granted defendant HVB’s motion to

dismiss the complaint as barred by the statutes of limitations. Liberally applying

Florida’s delayed discovery rule, 4 the district court found that “the various IRS

notices regarding tax shelters and CARDS transactions, [HVB’s admissions in] the

DPA, and the IRS Notices of Deficiency should have alerted Plaintiffs, through the

exercise of due diligence, to all of the facts giving rise to Plaintiffs’ claims in this

          4
          The district court acknowledged that Plaintiffs expressly disclaimed reliance on the
delayed discovery rule. However, because the rule was relevant to Plaintiffs’ fraud-based claims
and civil RICO claim, and each of Plaintiffs’ claims arose from the same wrongful conduct, the
district court assumed the applicability of the delayed discovery rule to all of Plaintiffs’ claims.
                                                12
             Case: 14-11959     Date Filed: 04/17/2015   Page: 13 of 25


lawsuit, including that the various transaction fees Plaintiffs paid to HVB and the

other CARDS Dealers were wrongfully obtained.”

      The district court found that Plaintiffs’ claims accrued no later than

December 31, 2007, when Plaintiffs filed their petitions in the tax court. Plaintiffs

had until December 31, 2011, to timely file their fraud, conspiracy, breach of

fiduciary duty, aiding and abetting breach of fiduciary duty, and negligent

supervision claims, and until December 31, 2012, to timely file their Florida civil

RICO claim. Because Plaintiffs did not file the complaint until November 4, 2013,

all of their claims were time-barred.

      The district court rejected Plaintiffs’ argument that their claims did not

accrue until November 1, 2012, because they did not sustain any damages until the

tax court issued its final decision. By December 5, 2001—Plaintiffs’ mandatory

repayment date—Plaintiffs had sustained part of the damages they sought to

recover, including the fees they paid to HVB.

      The district court found Plaintiffs’ reliance on the Florida Supreme Court’s

decision in Peat, Marwick, Mitchell & Co. v. Lane, 565 So. 2d 1323 (Fla. 1990), to

be misplaced. Peat, Marwick, which involved accrual of the limitations period in

an accounting malpractice action, was wholly distinguishable and limited to

professional malpractice claims (which Plaintiffs had not alleged). Accordingly,

the district court dismissed Plaintiffs’ complaint as time-barred.


                                          13
             Case: 14-11959     Date Filed: 04/17/2015    Page: 14 of 25


      This appeal followed.

                          II. STANDARD OF REVIEW

      We review de novo the district court’s grant of a Rule 12(b)(6) motion to

dismiss for failure to state a claim, accepting the allegations in the complaint as

true and construing them in the light most favorable to the plaintiff. Fuller v.

SunTrust Banks, Inc., 744 F.3d 685, 687 n.1 (11th Cir. 2014). The district court’s

interpretation and application of the statute of limitations is also reviewed de novo.

Ctr. for Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006).

                                 III. DISCUSSION

      The parties agree that Florida law controls the sole issue in this appeal: when

did Plaintiffs’ claims against HVB accrue for purposes of the statutes of

limitations. We set forth the relevant Florida law before outlining the parties’

contentions on appeal. We then state the certified question.

A.    Florida Accrual Rules

      Absent statutory tolling or another exception, the Florida statute of

limitations begins to run from the time the cause of action accrues. Fla. Stat.

§ 95.031. “A cause of action accrues when the last element constituting the cause

of action occurs.” Id. § 95.031(1). In other words, “a cause of action cannot be

said to have accrued . . . until an action may be brought.” State Farm Mut. Auto.

Ins. Co. v. Lee, 678 So. 2d 818, 821 (Fla. 1996).


                                          14
             Case: 14-11959     Date Filed: 04/17/2015   Page: 15 of 25


      There is a statutory exception to Florida’s general rule that a cause of action

accrues upon occurrence of its last element. This “delayed discovery” exception

operates to postpone accrual “until the plaintiff either knows or reasonably should

know of the tortious act giving rise to the cause of action.” Hearndon v. Graham,

767 So. 2d 1179, 1184 (Fla. 2000); see Davis v. Monahan, 832 So. 2d 708, 709-10

(Fla. 2002) (holding that the only statutory bases for the delayed discovery rule

apply to fraud, products liability, professional and medical malpractice, and

intentional torts based on abuse).

      In relevant part, “[a]n action founded upon fraud” accrues when “the facts

giving rise to the cause of action were discovered or should have been discovered

with the exercise of due diligence.” Fla. Stat. § 95.031(2)(a). In any event, claims

founded upon fraud must be brought “within 12 years after the date of the

commission of the alleged fraud, regardless of the date the fraud was or should

have been discovered.” Id.

      In addition, under Florida law, a cause of action generally accrues upon the

first injury caused by another’s wrongful act:

      [W]here an injury, although slight, is sustained in consequence of the
      wrongful act of another, and the law affords a remedy therefor, the
      statute of limitations attaches at once. It is not material that all the
      damages resulting from the act shall have been sustained at that time
      and the running of the statute is not postponed by the fact that the
      actual or substantial damages do not occur until a later date.



                                         15
               Case: 14-11959       Date Filed: 04/17/2015       Page: 16 of 25


City of Miami v. Brooks, 70 So. 2d 306, 308 (Fla. 1954); see also Hynd v. Ireland,

582 So. 2d 772, 773 (Fla. Dist. Ct. App. 1991) (“[I]t is immaterial that not all the

damages resulting from [the defendant’s] alleged fraud had then been sustained.

Clearly, damage actually occurred . . . and the [plaintiff] had more than the mere

possibility of future damage.”). 5

B.     Peat, Marwick: Accrual of Professional Malpractice Claims

       In Peat, Marwick, the Florida Supreme Court resolved the issue of “whether

the commencement of the [two-year] limitations period in an accounting

malpractice action relating to income tax preparation occurs with the receipt of a

[notice of deficiency] or with the conclusion of the appeals process, under

circumstances where the accountant disagrees with the IRS’s determination.” 565
So. 2d at 1325. Based on their accountant’s recommendations, the plaintiffs in

Peat, Marwick had claimed certain deductions for which the IRS subsequently

issued a notice of deficiency. Following their accountant’s advice, the plaintiffs

challenged the IRS’s determination in tax court. After the tax court entered

judgment against the plaintiffs, they filed a malpractice action against their

accountant. Id. at 1324-25.



       5
         “As this is a diversity case, in the absence of a controlling decision from the Florida
Supreme Court, we are obligated to follow decisions from the Florida intermediate appellate
courts unless there is some persuasive indication that the Supreme Court would decide the case
differently.” Raie v. Cheminova, Inc., 336 F.3d 1278, 1280 (11th Cir. 2003).
                                               16
             Case: 14-11959      Date Filed: 04/17/2015    Page: 17 of 25


      Both the plaintiffs and their accountant believed that the accounting advice

was correct until the tax court issued its adverse decision. “[C]onsequently, there

was no injury” until that time. Id. at 1326; see also id. at 1325 (noting that “a

cause of action for legal malpractice does not accrue until the underlying legal

proceeding has been completed on appellate review because, until that time, one

cannot determine if there was any actionable error by the attorney”). If the IRS’s

notice of deficiency conclusively established the requisite injury, the plaintiffs

would have had to file their malpractice action at the same time they were

challenging the IRS’s determination in their tax court appeal. Id. at 1326. The

Florida Supreme Court reasoned that it was illogical to require the plaintiffs to

assert “two legally inconsistent positions . . . to maintain a cause of action for

professional malpractice.” Id.

      Accordingly, the Florida Supreme Court held that, “under the circumstances

of this case, where the accountant did not acknowledge error, the limitations period

for accounting malpractice commenced when the United States Tax Court entered

its judgment.” Id. at 1327.

      The Florida Supreme Court revisited Peat, Marwick in Blumberg v. USAA

Casualty Ins. Co., 790 So. 2d 1061 (Fla. 2001). The insured in Blumberg sued his

insurance company to establish his entitlement to insurance coverage and later

sued his insurance agent for negligent failure to procure valid coverage. Id. at


                                           17
             Case: 14-11959     Date Filed: 04/17/2015   Page: 18 of 25


1063. The issue was the accrual of the insured’s claim against the insurance agent,

which the Florida Supreme Court characterized as analogous to the malpractice

claim in Peat, Marwick. Id. at 1065 & n.3.

      The Florida Supreme Court explained the logic behind Peat, Marwick was

“that a client should not be forced to bring a claim against an accountant prior to

the time that the client incurred damages. A rule that would mandate simultaneous

suits would hinder the defense of the underlying claim and prematurely disrupt an

otherwise harmonious business relationship.” Id. at 1065. Consistent with Peat,

Marwick, the Florida Supreme Court held that “in the circumstances presented

here, a negligence/malpractice cause of action [against the agent] accrues when the

client incurs damages at the conclusion of the related or underlying judicial

proceedings” against the insurance company. Id.

      The Florida Supreme Court, however, has cautioned against construing the

holding in Peat, Marwick, a professional malpractice case, too broadly:

      Peat, Marwick does not articulate a rule that the running of the statute
      of limitations for professional malpractice is held in abeyance until the
      conclusion of any collateral litigation in which the client might assert
      a position inconsistent with the malpractice claim. Such a rule could
      not be reconciled with the commencement point—“the time the cause
      of action is discovered or should have been discovered”—established
      [by statute].

Larson & Larson, P.A. v. TSE Indus., Inc., 22 So. 3d 36, 44 (Fla. 2009). We also

note that Florida courts have declined to extend malpractice-specific rules to other


                                         18
             Case: 14-11959     Date Filed: 04/17/2015    Page: 19 of 25


causes of action. See, e.g., Nale v. Montgomery, 768 So. 2d 1166, 1167-68 (Fla.

Dist. Ct. App. 2000) (plaintiffs “cannot rely on malpractice cases to establish

accrual of a cause of action and then apply it to a common law negligence action”).

C.    Applicable Statutes of Limitations

      Here, Plaintiffs brought claims for violation of Florida’s RICO statute

(Count 1), common law fraud (Count 2), aiding and abetting fraud (Count 3),

conspiracy to commit fraud (Count 4), breach of fiduciary duty (Count 5), aiding

and abetting breach of fiduciary duty (Count 6), and negligent supervision (Count

7).

      Under Florida law, all of Plaintiffs’ claims, except for the civil RICO claim

in Count 1, are governed by a four-year statute of limitations. See Fla. Stat.

§ 95.11(3)(a), (j), (p) (prescribing four years for actions “founded on negligence,”

actions “founded on fraud,” and any actions “not specifically provided for in these

statutes”). The statute of limitations for Plaintiffs’ civil RICO claim is five years.

See id. § 772.17.

      In accordance with the general accrual rule, Plaintiffs’ claims for conspiracy,

breach of fiduciary duty, aiding and abetting breach of fiduciary duty, and

negligent supervision accrued when they suffered damages. See id. § 95.031(1)

(“A cause of action accrues when the last element constituting the cause of action

occurs.”); Olson v. Johnson, 961 So. 2d 356, 360 (Fla. Dist. Ct. App. 2007) (“A


                                          19
             Case: 14-11959     Date Filed: 04/17/2015   Page: 20 of 25


conspiracy cause of action accrues when the plaintiff suffers damages as a result of

the acts performed pursuant to the conspiracy.”); Kelly v. Lodwick, 82 So. 3d 855,

857 (Fla. Dist. Ct. App. 2011) (“The last element constituting a cause of action for

negligence or breach of fiduciary duty is the occurrence of damages.”).

       In accordance with the statutory exception for delayed discovery, Plaintiffs’

claims for fraud and aiding and abetting fraud accrued when they knew or should

have known that they suffered damages. See Fla. Stat. § 95.031(2)(a); Davis, 832
So. 2d at 709 (claim accrues when the plaintiff “either knows or should know that

the last element of the cause of action occurred”); see also Thompkins v. Lil’ Joe

Records, Inc., 476 F.3d 1294, 1315 (11th Cir. 2007) (listing the four elements of a

fraud claim under Florida law, including “consequent injury to the party acting in

reliance” on the false representation).

       We also assume, without deciding, that Plaintiffs’ civil RICO claim accrued

“when the injury was or should have been discovered.” See Lehman v. Lucom,

727 F.3d 1326, 1330 (11th Cir. 2013) (quotation marks omitted); Jackson v.

BellSouth Telecomms., 372 F.3d 1250, 1263-64 (11th Cir. 2004) (interpretation of

Florida’s civil RICO statute is informed by case law interpreting the federal RICO

statute).

D.     Contentions of the Parties




                                          20
             Case: 14-11959        Date Filed: 04/17/2015   Page: 21 of 25


      The parties’ primary dispute on appeal concerns the date that Plaintiffs first

suffered an injury in this case.

      1.     Plaintiffs

      Plaintiffs argue that they suffered no cognizable injury until the final

resolution of the tax case. Thus, their claims did not accrue until the tax court

issued its final decision on November 1, 2012. According to Plaintiffs, fees and

costs are not “inherently injurious” under Florida law. The CARDS fees and costs

they paid in 2001 to obtain economic benefits and tax savings did not become

redressable injuries until the tax court’s adverse ruling. Had the CARDS shelter

been upheld by the tax court or never challenged, Plaintiffs would have had no

claim for fees or tax penalties and would have suffered no injury. Because HVB’s

admissions of wrongdoing were not dispositive of Plaintiffs’ tax liability, Plaintiffs

would have no claim against HVB if they had prevailed in the tax court.

      Plaintiffs rely on Peat, Marwick and Blumberg for the proposition that a

taxpayer’s claims relating to an illegal tax shelter do not accrue until the taxpayer’s

underlying dispute with the IRS is final. Specifically, the operative accrual date is

when the tax court enters final judgment, rather than when the IRS issues a notice

of deficiency. Unless the tax court upholds the deficiency, the taxpayer has not

been injured. Rather, the taxpayer received exactly what he bargained for—advice

and implementation of a tax strategy in exchange for a fee. The district court’s


                                            21
             Case: 14-11959     Date Filed: 04/17/2015    Page: 22 of 25


decision places Florida tax shelter fraud victims in an “impossible situation” where

suits brought prior to the tax court determination are premature but suits filed after

are untimely.

      Plaintiffs contend that the district court erred by limiting the dispositive rule

in Peat, Marwick to (1) professional malpractice claims or (2) situations involving

a continuing harmonious relationship between the parties. Florida law is clear that,

both in malpractice and non-malpractice cases, a claim accrues only upon actual

injury, not merely potential injury. Moreover, the policy considerations underlying

Peat, Marwick apply here. As in Peat, Marwick, Plaintiffs did not suffer any

cognizable injury until the tax court upheld the deficiency, and should not be

required to assert “two legally inconsistent positions” at the same time. Because

the existence of a harmonious relationship is unnecessary, HVB’s admissions of

wrongdoing and Plaintiffs’ knowledge thereof do not change the date of actual

injury.

      Plaintiffs argue that, to the extent the district court focused on HVB’s

admissions in the 2006 DPA as a basis for accrual, upholding the district court’s

ruling would result in the same claim accruing against different defendants at

different times based on the defendants’ public statements or admissions. This

result is inconsistent with Florida law’s preference for “bright-line” accrual rules,

which promote certainty in applying statutes of limitations. The district court’s


                                          22
             Case: 14-11959     Date Filed: 04/17/2015    Page: 23 of 25


admissions-focused, “defendant-by-defendant” accrual rule also conflicts with

Florida law’s “injury-by-injury” formula for calculating accrual.

      2.     HVB

      On the other hand, HVB argues that Plaintiffs’ claims are time-barred

because they accrued no later than December 5, 2001, when Plaintiffs incurred part

of the damages they seek to recover. By their own admission in the complaint,

Plaintiffs first suffered actual injury in 2001 when they paid “unconscionable fees”

for a long-term CARDS loan that HVB terminated prematurely. This early

termination deprived Plaintiffs of the long-term financing they sought to increase

M&S’s bonding capacity, which was the legitimate “business purpose” they

alleged under oath to the tax court. Under Florida’s settled “first injury” rule,

Plaintiffs’ claims accrued in 2001, when they first suffered injury that was neither

hypothetical nor speculative.

      HVB contends that Peat, Marwick, an accountant malpractice case, is

expressly limited to claims for professional malpractice. Plaintiffs here did not—

and could not—assert any malpractice claims against HVB, which are subject to

Florida’s two-year statute of limitations (rather than the four- and five-year periods

applicable to Plaintiffs’ claims). Courts have never applied the malpractice accrual

rule announced in Peat, Marwick outside of the malpractice context, and there is no




                                          23
              Case: 14-11959    Date Filed: 04/17/2015    Page: 24 of 25


legal or logical basis for the unprecedented expansion of Florida law sought by

Plaintiffs.

       HVB argues that the policy concerns behind Peat, Marwick are inapplicable

here. In a malpractice action like Peat, Marwick, the existence of an injury is

speculative until the entry of a final judgment adverse to the client, because only

then can one determine if the professional committed any actionable error. In

contrast, the existence of the injury Plaintiffs alleged they suffered in 2001 was not

contingent on the outcome of the tax court case. Plaintiffs would not be required

to take directly contrary positions, as they acknowledge that HVB’s admitted

conduct was not dispositive of their tax liability. Furthermore, this case does not

implicate the policy concern of protecting client–professional relationships from

needless lawsuits.

       Plaintiffs’ argument that the district court adopted a “defendant-by-

defendant” accrual rule mischaracterizes the district court’s order, which had no

occasion to consider when claims accrued against non-existent other defendants.

The argument also relies on the faulty premise that Peat, Marwick applies to

Plaintiffs’ claims, which it does not. To the extent it remains viable, the supposed

“bright-line” rule referred to by Plaintiffs has never been applied to a non-

malpractice claim.

                               IV. CERTIFICATION


                                          24
             Case: 14-11959     Date Filed: 04/17/2015    Page: 25 of 25


      It is not clear under Florida law when Plaintiffs first suffered injury, and thus

when their claims against HVB accrued for purposes of the applicable statutes of

limitations. Because the relevant facts are undisputed, and this appeal depends

wholly on interpretations of Florida law regarding the statute of limitations, we

certify the following question to the Florida Supreme Court:

      UNDER FLORIDA LAW AND THE FACTS IN THIS CASE, DO THE

CLAIMS OF THE PLAINTIFF TAXPAYERS RELATING TO THE CARDS

TAX SHELTER ACCRUE AT THE TIME THE IRS ISSUES A NOTICE OF

DEFICIENCY OR WHEN THE TAXPAYERS’ UNDERLYING DISPUTE

WITH THE IRS IS CONCLUDED OR FINAL?

      The phrasing of this certified question is not intended to restrict the Supreme

Court’s consideration of the issues or the manner in which the answers are given.

To assist the Supreme Court’s consideration of this case, the entire record and the

parties’ briefs shall be transmitted to the Florida Supreme Court.

      QUESTION CERTIFIED.




                                          25